***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ANTHONY V. GUDDO v. KIMBERLI M. GUDDO
                  (AC 40004)
                      Keller, Bright and Pellegrino, Js.

                                   Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   denying his postdissolution motion for contempt, in which he claimed
   that the defendant had violated certain prior court orders by failing to
   make certain payments to the plaintiff and to return personal property
   belonging to the plaintiff. At the time of filing the plaintiff’s motion,
   during its pendency, and in the present appeal, the plaintiff was self-
   represented and incarcerated. The defendant was represented by coun-
   sel in connection with the plaintiff’s motion for contempt. On appeal,
   the plaintiff claimed that the hearing on the motion for contempt was
   unfair in that at the time of the hearing, both parties were represented
   by the same law firm, which created a conflict of interest, and that the
   law firm violated numerous professional rules of conduct. Held that the
   plaintiff having failed to distinctly raise his claim before the trial court,
   the unpreserved claim was not reviewable; the record provided to this
   court did not reflect that the plaintiff raised the present claim, or any
   objection related to the defendant’s counsel, before the trial court, the
   plaintiff acknowleged that his claim was unpreserved in his reply brief,
   the record was devoid of evidence to support the factual representations
   underlying the plaintiff’s conflict of interest claim, which were made
   for the first time on appeal, and it did not appear in the record that the
   court considered the claim, resolved any of the distinct factual issues
   that arose from the claim, or ruled on the merits of the claim, nor would
   it have been appropriate to afford an extraordinary level of review to
   the claim.
         Argued September 6—officially released October 9, 2018

                             Procedural History

   Action for the dissolution of marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of New Haven, and tried to the court, Goodrow, J.;
judgment dissolving the marriage and granting certain
other relief; thereafter, the court denied the plaintiff’s
motion for contempt, and the plaintiff appealed to this
court. Affirmed.
  Anthony V. Guddo, self-represented, the appellant
(plaintiff).
   Keith Anthony, for the appellee (defendant).
                         Opinion

   PER CURIAM. The self-represented plaintiff,
Anthony V. Guddo, appeals from the judgment of the
trial court denying the postdissolution motion for con-
tempt that he brought against the defendant, Kimberli
M. Guddo. The plaintiff claims that because of a conflict
of interest related to the defendant’s counsel, the hear-
ing on the motion for contempt was unfair. We affirm
the judgment of the trial court.
   The record reflects that, in August, 2015, the court,
Goodrow, J., dissolved the parties’ marriage and entered
financial orders. Thereafter, the plaintiff brought sev-
eral contempt motions against the defendant in which
he alleged that she wilfully failed to comply with the
court’s orders. On May 23, 2016, the plaintiff filed the
contempt motion underlying the present appeal.
Therein, he alleged, among other things, that, in viola-
tion of prior orders, the defendant failed to make money
payments to him and failed to return personal property
belonging to him. The plaintiff filed the motion for con-
tempt as a self-represented litigant, appeared as a self-
represented litigant during the relevant proceedings
before the trial court, and appears as a self-represented
litigant in the present appeal. In June, 2016, the court
granted the defendant’s motion for the appointment of
counsel to represent her in connection with the plain-
tiff’s motion. Thereafter, the defendant was represented
at trial by Bansley, Anthony, Burdo, LLC, and is so
represented in the present appeal.
  The court held a hearing on the plaintiff’s motion for
contempt on November 16, 2016.1 On December 7, 2016,
the court rendered judgment denying the contempt
motion, finding that the defendant did not wilfully fail
to comply with its orders. This appeal followed.
   The plaintiff, who was incarcerated during the under-
lying proceedings, states in his appellate brief that when
the court held a hearing on his motion for contempt,
both he and the defendant were ‘‘represented’’ by the
same law firm, namely, Bansley, Anthony, Burdo, LLC.2
He states that one or more persons associated with the
firm not only provided legal assistance to him with
respect to ‘‘incarceration issues’’ in connection with
‘‘the Inmate Legal Aid Program,’’ but also that the firm
provided assistance to him related to the present ‘‘case’’
involving the defendant. The plaintiff baldly asserts that
the firm violated numerous rules of professional con-
duct and that a conflict of interest existed. As a result
of this impropriety on the part of the defendant’s coun-
sel, the plaintiff argues, the hearing on the motion for
contempt was ‘‘unfair.’’ These arguments make up the
only claim advanced by the plaintiff in the present
appeal.
  The record provided to this court does not reflect that
the plaintiff raised the present claim, or any objection
related to the defendant’s counsel, before the trial court.
The defendant argues that the plaintiff did not raise
this claim during the hearing or at any time prior to
the present appeal and, responding to this critique, the
plaintiff acknowledges that the present claim is unpre-
served.3 Moreover, the record is devoid of evidence
to support the factual representations underlying the
plaintiff’s conflict of interest claim, which are made for
the first time on appeal. Not surprisingly, it does not
appear in the record that the court considered the claim,
resolved any of the distinct factual issues that arise
from the claim, or ruled on the merits of the claim.
   ‘‘Our appellate courts, as a general practice, will not
review claims made for the first time on appeal. . . .
[A]n appellate court is under no obligation to consider
a claim that is not distinctly raised at the trial level.
. . . [B]ecause our review is limited to matters in the
record, we [also] will not address issues not decided
by the trial court. . . . The purpose of our preservation
requirements is to ensure fair notice of a party’s claims
to both the trial court and opposing parties. . . . These
requirements are not simply formalities. They serve to
alert the trial court to potential error while there is still
time for the court to act. . . . The reason for the rule
is obvious: to permit a party to raise a claim on appeal
that has not been raised at trial—after it is too late for
the trial court or the opposing party to address the
claim—would encourage trial by ambuscade, which is
unfair to both the trial court and the opposing party.’’
(Citations omitted; internal quotation marks omitted.)
Gartrell v. Hartford, 182 Conn. App. 526, 537, A.3d
(2018); see also Practice Book § 60-5 (generally appel-
late court is not bound to consider claim not distinctly
raised at trial or arising subsequent to trial).
  There is no indication in the record before us that
the plaintiff distinctly raised the present claim before
the trial court and he does not argue, nor do we believe,
that it would be appropriate to afford any extraordinary
level of review to the claim. Accordingly, we decline
to review the plaintiff’s unpreserved claim.
      The judgment is affirmed.
  1
    On November 7, 2016, the plaintiff filed a motion to amend his motion
for contempt. By agreement of the parties, the court considered the plaintiff’s
motion to amend on the papers. At the time that it rendered its judgment
on the motion for contempt, the court noted that it had granted the motion
to amend, but had denied the plaintiff any relief with respect to the
amended claims.
  2
    In her appellate brief, the defendant states that Bansley, Anthony, Burdo,
LLC, never represented the plaintiff in any matter and that the firm has not
received any confidential information concerning the plaintiff. Thus, the
defendant disputes that any conflict of interest existed or that the firm
violated any rules of professional conduct.
  3
    Furthermore, we observe that although it is the plaintiff’s burden to
furnish this court with a record adequate to review the claim that the
November 16, 2016 hearing was unfair; see Practice Book § 61-10; he has
not provided this court with a copy of the transcript of the hearing. Instead,
the plaintiff filed a certificate with the appellate clerk stating that no tran-
script was necessary in connection with this appeal. See Practice Book § 63-
4 (a) (2).